Case: 10-40928     Document: 00511837982         Page: 1     Date Filed: 04/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 27, 2012
                                     No. 10-40928
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSHUA DAVID COWAN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:10-CR-4-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Joshua David Cowan has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Cowan has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Cowan’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.       Accordingly, counsel’s motion for leave to withdraw is

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-40928   Document: 00511837982   Page: 2    Date Filed: 04/27/2012

                              No. 10-40928

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED.       See 5TH CIR. R. 42.2.     Cowan’s motion for the
appointment of new counsel is DENIED.




                                    2